Citation Nr: 0111379	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-21 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1970, from December 1970 to December 1978, and from December 
1982 to April 1993.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Medical 
and Regional Office (RO) Center.

A review of the record reveals that the appeal originally 
included the issues of entitlement to compensable evaluations 
for anal fistula and a hiatal hernia.  Pursuant to a 
September 1999 hearing officer's decision, the ratings for 
anal fistula and a hiatal hernia were increased to 10 percent 
each.  In an October 1999 statement, the veteran expressed 
satisfaction with the ratings assigned.  Therefore, the Board 
determines that these issues are no longer on appeal.  See AB 
v. Brown, 6 Vet.App. 35 (1993).  


FINDINGS OF FACT

1.  An unappealed April 1994 rating decision denied service 
connection for a low back disability.  

2.  Evidence added to the record since the April 1994 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, and is not so significant that it must be 
considered in order to fairly decide the claim.



CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of entitlement to service connection for a low back 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
appeal and that no reasonable possibility exists that 
additional assistance would aid in substantiating it.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In this regard, the 
Board notes that records pertaining to the veteran's service 
have been obtained from official sources.  Private and VA 
post-service treatment records have been obtained, and the 
veteran has failed to identify any additional post-service 
treatment records, except as noted.  In this regard, the 
Board acknowledges the veteran's assertion that he received 
treatment for low back pain at the VA Medical Center (VAMC) 
in Topeka, Kansas in 1994 or 1995.  See September 1999 
hearing transcript, pg. 10.  However, a computer printout 
from the Topeka VAMC showing past clinic visits reveals that 
the veteran was not seen at all in 1994 and that when he was 
seen in 1995 it was for dental appointments or laboratory 
tests only.  Statements of the case informed the veteran of 
the necessary requirements to substantiate his appeal.  The 
Board, therefore, finds that, under the circumstances of this 
case, VA has made reasonable efforts to assist the veteran in 
attempting to substantiate his claim and that additional 
assistance is not required.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA).  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

The Board notes that the veteran filed his original claim for 
service connection for a low back disability in August 1993.  
The claim was denied by the RO in a rating decision in April 
1994.  The veteran was provided notice of the adverse 
decision in May 1994, and he was advised of his procedural 
and appellate rights.  The denial became final when the 
veteran did not complete an appeal of the determination 
within one year of notice thereof.  38 U.S.C.A. § 7105.

The evidence of record at the time of the April 1994 rating 
decision included service medical records and reports of a VA 
examination in January 1979.  The service medical records 
showed that, in January 1967, the veteran complained of 
intermittent low back pain since July 1966 when he had an 
automobile accident.  Pain was described as being in the area 
of T8-T10.  Marked scoliosis was noted in the area.  The 
impression was positional back pain.  X-ray examination of 
the thoracic and lumbar spine later that month showed 
dextroscoliosis over T5-T6 with rather acute angulation.  The 
rest of the spine was noted to be normal.  He was treated 
with physical therapy on two occasions that same month, with 
no relief reported on January 20, 1967.  A possible 
compression fracture at T6 was noted on January 26, 1967.  
The veteran was again seen for a complaint of low back pain 
in August 1978 following a lifting incident.  Low back sprain 
was diagnosed.  Moist heat was applied once to the back in 
August 1978.  No further complaints or treatment were shown 
thereafter in service.  At the time of physical examination 
in August 1979, April 1982, May 1984, May 1986 and April 
1990, the veteran completed a medical history report wherein 
he denied recurrent back pain.  Clinical evaluation of the 
back was normal on separation examination in January 1993.  
At that time, the veteran completed a medical history report 
wherein he again denied recurrent back pain.

On initial VA examination subsequent to service in January 
1979, physical examination of the musculoskeletal system 
revealed no abnormality.  The veteran had no pertinent 
complaint.  He reported that he took no medication, and was 
employed with no time lost from work.

Subsequent to the April 1994 RO decision, additional evidence 
has been submitted, including: 

? Service dental  records; 
? VA outpatient treatment records dated from 1996 to 1999 
reflecting treatment for complaints of back pain with 
reported diagnoses of arthritic changes, and pain and 
tenderness of the lumbosacral area on physical 
examination, and X-ray findings in April 1999 of minimal 
levoscoliosis, lumbar osteophytes, narrowing of the L5-S1 
space, and sclerosis of the apophyseal joints; 
? Reports of VA examination conducted in April 1999 wherein 
the current diagnosis was degenerative joint disease of 
the lumbosacral spine and; 
? Personal hearing testimony by the veteran in September 
1999 as to the etiology of the disability at issue.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991& Supp. 2000); 
38 C.F.R. § 3.303 (2000).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

If a claim for service connection was previously finally 
denied, the veteran must submit new and material evidence in 
order to reopen his claim.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that, while "not every piece of new evidence is 
'material', we are concerned, however, that some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." 

The Board notes that while the additional evidence may be 
considered "new" in that it was not of record at the time 
the RO rendered its adverse determination in April 1994, it 
is not "material" because it does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In this regard, the Board notes that the 
additional service medical records received in November 1995 
do not relate to the disability at issue.  Although the VA 
outpatient treatment reports dated from 1996 to 1999, and 
report of VA examination in April 1999, reflect a diagnosis 
of degenerative joint disease of the lumbar spine there is no 
indication that the condition was incurred in or aggravated 
by military service.  In addition, the Board notes that 
insofar as the veteran's September 1999 hearing testimony 
includes argument that his current low back disability is 
related to service it is cumulative of evidence which was 
considered by the RO in April 1994.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

For these reasons, the additional evidence is not new and 
material and the claim is not reopened.  As the claim is not 
reopened, the Board does not reach the merits of the claim 
including application of the benefit of the doubt standard.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


ORDER

The appeal to reopen the claim of service connection for a 
low back disability is denied.  




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

